The only ground of the motion for rehearing is that the judgment below was not a final judgment, because a portion of the defendants were non-residents, were cited by publication, and no attorneys were appointed by the court to represent them.
Answers were filed in the court below for all the defendants, as appears from the record, and the court below in its judgment finds as follows: "This cause coming on regularly for trial before the court, a jury being waived, both plaintiffs and defendants appeared by attorneys and announced ready for trial, etc." It is there adjudged that plaintiff take nothing by his suit, and that defendants recover of plaintiff their costs.
The ground of the motion is not sustained by the record, and the motion for rehearing is overruled.
Overruled. *Page 459